
	

116 SRES 266 ATS: Congratulating the St. Louis Blues for winning the 2019 Stanley Cup Final.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 266
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2019
			Mr. Hawley (for himself and Mr. Blunt) submitted the following resolution; which was considered and agreed to 
		
		RESOLUTION
		Congratulating the St. Louis Blues for winning the 2019 Stanley Cup Final.
	
	
 Whereas, on June 12, 2019, the St. Louis Blues won the 2019 Stanley Cup Final; Whereas the Blues, in their 52nd year playing in the National Hockey League (referred to in this preamble as the NHL), made their fourth Stanley Cup Final appearance, and their first since the 1969–70 season;
 Whereas the Blues defeated the 2019 Eastern Conference champions, the Boston Bruins, in the Stanley Cup Final to win their first Stanley Cup, clinching the series with 4 wins and 3 losses;
 Whereas the Blues defeated the Winnipeg Jets, the Dallas Stars, and the San Jose Sharks to earn the Western Conference title and win the franchise's third Clarence S. Campbell Bowl;
 Whereas the Blues showed incredible determination and perseverance by fighting their way back from last place in the NHL on January 3, 2019, to finish the regular season in third place in the Western Conference Central Division, and to eventually defeat the Boston Bruins to become Stanley Cup Champions;
 Whereas the City of St. Louis was named by the Wall Street Journal as the best sports city in the United States in 2015, highlighting the success of St. Louis professional sports teams;
 Whereas more than 10,000 fans filled the Enterprise Center, more than 20,000 fans filled Busch Stadium in the pouring rain, and more than 18,000 fans flooded downtown St. Louis to cheer the Blues on to the franchise's first Stanley Cup;
 Whereas the Blues and the City of St. Louis embraced Laura Branigan's 1982 hit song, Gloria, uniting fans across the country; Whereas Laila Anderson, age 11, while fighting a rare immune disease known as hemophagocytic lymphohistiocytosis or HLH, helped motivate the 2018–2019 Blues to victory, journeying to Boston to cheer on her Blues in game 7, and kissing Lord Stanley's Cup, a champion's tradition;
 Whereas Patrick Maroon, a St. Louis native, scored a heroic game–winning goal in overtime of game 7 of the second round to advance his team to the Western Conference Finals;
 Whereas Ryan O’Reilly, who scored 5 times during a 4-game goal streak in games 4 through 7 of the Stanley Cup Final, was the first player to score in 4 straight Stanley Cup Final games since Wayne Gretzky in 1985, was awarded the Conn Smythe Trophy as the 2019 NHL Playoffs Most Valuable Player, all while playing with a cracked rib sustained in the Western Conference First Round;
 Whereas Jordan Binnington boasted a .914 save percentage during the playoffs and broke the NHL record for most wins in a playoff year by a rookie goaltender, while also becoming the fourth rookie goalie to win game 7 of a Stanley Cup Final; and
 Whereas the entire Blues roster contributed to the Stanley Cup victory, including Jake Allen, Ivan Barbashev, Jordan Binnington, Sammy Blais, Robert Bortuzzo, Jay Bouwmeester, Tyler Bozak, Chris Butler, Michael Del Zotto, Vince Dunn, Joel Edmundson, Robby Fabbri, Carl Gunnarsson, Ville Husso, Jordan Kyrou, Mackenzie MacEachern, Pat Maroon, Jordan Nolan, Ryan O’Reilly, Colton Parayko, David Perron, Alex Pietrangelo, Zach Sanford, Brayden Schenn, Jaden Schwartz, Alexander Steen, Oskar Sundqvist, Vladimir Tarasenko, Robert Thomas, and Chris Thorburn: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the St. Louis Blues and the loyal fans of the Blues for becoming the 2019 National Hockey League Stanley Cup champions; and
 (2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—
 (A)the chairman and governor of the St. Louis Blues, Tom Stillman; (B)the general manager of the St. Louis Blues, Doug Armstrong; and
 (C)the interim head coach of the St. Louis Blues, Craig Berube. 